Title: The American Commissioners to Schweighauser, 2 February 1779
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: Schweighauser, Jean-Daniel


Sir
Passy. february 2. 1779
We communicated your Letter of the 19th past to M. Paulze one of the farmers general who manages the Tobacco Affairs of that Company; he said he would write to their Officers not to make unnecessary difficulties, but to receive the Tobacco rejecting only what was absolutely spoilt. And with Regard to the saltpetre, that he would apply to the Committee to whom that Affair appertain’d, and endeavour to regulate that Matter for us, as to make it eazy. We have the Honour to be
M. Schweighauser
